internal_revenue_service number release date index number ------------------- ------------------------------ ------------------------------------------------------- ------------------------- ----------- ---------------------------- department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip b03 - plr-141128-11 date date ------------------------------------------------------------ re --------------------------------- legend company -------------------------------------------------------------------- ------------------------------------------------------- accounting firm --------- state x ------------- year -------- year ------- date ------------------ date date ---------------------- ----------------------- date ------------------ date --------------------------- date --------------------- plr-141128-11 dear --------------- this responds to a letter dated date that was submitted on behalf of company requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to be treated as a real_estate_investment_trust reit for company’s tax_year ending date facts company is a state x corporation company was formed on date to acquire a portfolio of real_estate and real estate-related investments on date company filed a form s-11 registration_statement under the securities act of of certain real_estate companies form s-11’ with the securities exchange commission sec pursuant to which it proposed offering its common_stock for sale company later filed amendments of its form s-11 with the sec to address comments made by the sec the sec issued a notice of effectiveness with respect to the registration on date company represents that it always intended to make an election to be considered a real_estate_investment_trust reit for the taxable_year in which it satisfied its minimum offering requirement as set forth in its prospectus and the operational requirements of a reit as set forth in sec_856 and b company represents that it satisfied both its minimum offering requirements and the operational requirements of a reit on date during the second half of year and first half of year company was in discussion with accounting firm with respect to engaging accounting firm to perform tax compliance and tax consulting work for company accounting firm provided to company a fee estimate for its services but as of the due_date for filing a form reit u s income_tax return for real_estate_investment_trusts for company’s tax_year ending date company had not formally engaged accounting firm to perform any_tax compliance work company however believed that accounting firm would be filing a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns on company’s behalf requesting a six- month extension of time to file the company’s form 1120-reit for company’s tax_year ending date as a result of this misunderstanding neither company nor accounting firm filed the form_7004 before its due_date on date company realized that an error had been made and informed accounting firm about it accounting firm filed this request thereafter furthermore company makes the following additional representations plr-141128-11 the request for relief was filed by company before the failure to make the regulatory election was discovered by the service granting the relief will not result in company having a lower tax_liability in the aggregate for all years to which the regulatory election applies than company would have had if the election had been timely made taking into account the time_value_of_money company did not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time the company requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company did not choose to not file the election law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year and such election has not be terminated or revoked pursuant to sec_1_856-2 the election shall be made by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 of the income_tax regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-141128-11 conclusion based on the information submitted and representations made we conclude that company has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 of the code to be treated as a reit for its tax_year ending date accordingly company is given days from the date of this letter to make an election under sec_856 to be treated as a reit for company’s tax_year ending date no opinion is expressed with regard to whether the tax_liability of company is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of the election to be treated as a reit made by company this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice bennett coppersmith chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
